Citation Nr: 1206446	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-36 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to May 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Oakland, California, Regional Office (RO) which denied service connection for PTSD.  In May 2010, the Board recharacterized the issue on appeal as service connection for a chronic acquired psychiatric disorder to include PTSD and remanded the Veteran's appeal to the RO for additional action.  


FINDING OF FACT

PTSD has been objectively shown to have originated during active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants the Veteran's claim of entitlement to service connection for chronic PTSD.  As such, no discussion of VA's duty to notify and to assist is necessary.  

The Veteran contends that he currently suffers from chronic PTSD as a result of his traumatic combat experiences aboard the U.S.S. Chowanoc while the vessel was in both Haiphong Harbor and Danang Harbor.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed inservice disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

During the pendency of the instant appeal, the Secretary of VA amended the provisions of 38 C.F.R. § 3.304 applicable to PTSD claims.  This amendment is expressly applicable to all claims pending before the Board on July 13, 2010.  The amended regulation directs, in pertinent part, that: 

  (f)  Posttraumatic stress disorder.  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection for posttraumatic stress disorder diagnosed during service or based on the specific type of claimed stressor:
  (1)  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (2)  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
  (3)  If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to a chronic acquired psychiatric disorder.  The Veteran's service personnel records note that the Veteran was aboard the U.S.S. Chowanoc while the vessel was in "hostile fire zones" during January, February, and March 1973.  

A September 2006 VA multidisciplinary assessment indicates that the Veteran complained of classic PTSD symptoms.  He reported traumatic combat experiences while aboard the U.S.S. Chowanoc in Danang Harbor and Haiphong Harbor.  A diagnostic impression of PTSD was advanced by a VA psychologist.  
At a December 2011 VA examination for compensation purposes, the Veteran reported that he had been exposed to active combat in Vietnam during which he feared for his own well-being and safety.  He indicated that he had been exposed to fuel depots being bombed and subsequently exploding.  The Veteran was diagnosed with PTSD with secondary depression.  The examining VA psychologist opined that:

This patient does have a diagnosis of PTSD.  It is at least as likely as not that the claimed stressor is related to the Veteran's fear of inservice hostile military or terrorist activity in Vietnam.  It is likely as not that the patient's diagnosis of PTSD and his current symptomatology is directly related to his reported service stressors from Vietnam.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  The Veteran advances that he experienced traumatic combat-related events while aboard the U.S.S. Chowanoc in Vietnamese coastal waters.  His service personnel records note that he served aboard that vessel in "hostile fire zones" during January, February, and March 1973.  A VA psychologist has diagnosed the Veteran with chronic PTSD secondary to his Vietnam-related traumatic experiences.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic PTSD is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic PTSD.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic PTSD is granted.  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


